Field, J., delivered the opinion of the Court—Burnett, J., concurring.
Where the motion is made upon hill and answer alone, the general rule is to dissolve the injunction, if the answer denies all the equities of the bill. (Hoffman v. Livingston, 1 Johns. C., 211; Livingston v. Livingston, 4 Paige, 111.) There are exceptions to the rule, but they depend upon the special circumstances of the particular cases. (Dean v. Coddington, 2 Johns. C., *554202.) There is nothing disclosed in the record which should take the present case from its operation.
Judgment affirmed.